 1

 2

 3

 4

 5

 6

 7

 8

 9

10                        IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF WASHINGTON, AT SEATTLE
11

12     In re:                                               No. 20-11541-CMA

13     V.S. INVESTMENT ASSOC, LLC,                          STIPULATED ORDER GRANTING
14
                                                            BRMK LENDING, LLC’S MOTION
                                          Debtor.           TO DISMISS OR FOR RELIEF FROM
15                                                          STAY TO PROCEED WITH
                                                            RECEIVERSHIP
16
                THIS MATTER was brought before the Court on the Motion of BRMK Lending, LLC
17
       (“BRMK”), a holder and beneficiary of a deed of trust against real property owned by V.S.
18
      Investment Assoc, LLC (“V.S. Investment” or the “Debtor”).
19
                BRMK’s Motion sought an Order Dismissing the Bankruptcy or Granting Relief from Stay
20
       to allow the Receivership over property of the estate to move forward (the “Motion”). BRMK
21
       and the Debtor agree that grounds exist for relief from the automatic stay under 11 U.S.C. §
22
       362(d) and for abandonment under 11 U.S.C. § 554(b). The Debtor has agreed to entry of an
23
       Order granting BRMK’s Motion upon the conditions outlined below. The Court has also
24
       considered the records and files herein, including BRMK’s Motion, Declarations of Stuart Heath
25
       and Stephanie Jenkins filed in support thereof; and the Objection to BRMK’s Motion to Dismiss
26
       and for Relief from Stay Re: Receivership. The Court FINDS that there is good cause for the

                                                                       HACKER & WILLIG, INC., P.S.
     ORDER GRANTING HERITAGE BANK’S MOTION TO                                  ATTORNEYS AT LAW
                                                                           520 Pike Street, Suite 2500
     PROCEED WITH RECEIVERSHIP - 1                                         Seattle, Washington 98101
                                                                            Telephone (206) 340-1935

      Case 20-11541-CMA        Doc 83   Filed 09/18/20    Ent. 09/18/20 15:02:02      Pg. 1 of 4
 1     relief requested, that the Motion was properly noticed and served, and that the record is complete

 2     as to BRMK’s Motion. Now, therefore, the Court hereby GRANTS BRMK’s Motion based on

 3     the following terms:

 4        1. BRMK’s motion for relief from stay as to the four units (“Unit” or “Units”) of the College

 5            Street Property (described below) is hereby granted effective September 30, 2020, except as

 6            to any Unit of the College Street Property that is subject to a purchase and sale agreement

 7            fully executed by both proposed buyers and sellers (“Under Contract for Sale”) as of

 8            September 30, 2020.

 9        2. Any Unit of the College Street Property that is Under Contract for Sale by September 30,

10            2020, must close within sixty (60) days from the date of mutual acceptance, but in no case

11            later than November 30, 2020. In any event, relief from stay is effective as to all of the

12            College Street Property no later than November 30, 2020.

13        3. Any sales of any Unit of the College Street Property shall be without satisfaction of the

14            underlying debt unless such debt is paid in full, from closing and all BRMK’s loan

15            documents shall remain in full force and effect.

16        4. This Order will not affect BRMK’s rights under any other loan document, guaranty, deed

17            of trust, or any other contract or agreement related to the Loan. The Order does not

18            constitute a waiver of any rights BRMK may hold, including its rights to a deficiency and

19            its rights to pursue foreclosure of other collateral securing the Loan. BRMK agrees that it

20            will allow the Debtor to pay any deficiency following the final sale or foreclosure of the

21            College Street Property over the course of twelve (12) months before taking any action on

22            any personal guaranties or collateral it may hold.

23            IT IS HEREBY ORDERED that no later than September 30, 2020, for any of the College

24     Street Property that is not Under Contract for Sale as of that date, and no later than November 30,

25     2020, for all College Street Property that has not already had a sale close (with payment of

26     proceeds to BRMK), BRMK may proceed with receivership of all the Property securing its liens in
       King County Superior Court and that pursuant to 11 U.S.C. §§ 362(a) and 362(d), the automatic
                                                                         HACKER & WILLIG, INC., P.S.
     ORDER GRANTING HERITAGE BANK’S MOTION TO                                    ATTORNEYS AT LAW
                                                                             520 Pike Street, Suite 2500
     PROCEED WITH RECEIVERSHIP - 2                                           Seattle, Washington 98101
                                                                              Telephone (206) 340-1935

      Case 20-11541-CMA        Doc 83    Filed 09/18/20     Ent. 09/18/20 15:02:02      Pg. 2 of 4
 1     stay, to the extent it applied to the College Street Property, is terminated as to BRMK, so that

 2     BRMK may pursue receivership or other state law remedies, to enforce its security interest in the

 3     Property and/or as to enforcement of the loan obligations secured by two Deeds of Trust that is

 4     the subject of BRMK’s Motion, in particular against the College Street Property described as

 5     follows:

 6
              Lots 1 and 2, Block “B”, CITY GARDEN, according to the plat thereof recorded in
 7            Volume 10 of Plats, page 14, records of King County, Washington;
 8
              EXCEPT the Westerly 20 feet of Lots 1 and 2 (measured along the North line of Lot
 9            1 and the South line of Lot 2);
10
              AND EXCEPT the South 10 feet of Lot 2, (measured along the East line of said Lot
11            2).

12            SITUATE in the County of King, State of Washington.
13
              PHYSICAL ADDRESS: 2463, 2465, 2467, and 2469 South College Street, Seattle,
14            WA 98144
15
              ASSESSOR’S TAX PARCEL NO.: 159460-0090-08
16
       And it is further
17
              ORDERED that, as the Debtor is a necessary party, BRMK may, if necessary, subpoena
18
       Debtor’s attendance and documents for deposition, and subpoena Debtor’s testimony for trial, if
19
      any, in the receivership and/or any judicial foreclosure action, provided, however, that no in
20
      personam relief is sought or obtained against the Debtor by BRMK. And it is further
21
              ORDERED that BRMK may, at its option, provide pleadings and notices to Debtor in
22
      relation to or in connection with a receivership as to the Property or foreclosure of its Deed of
23
      Trust against the Property; and BRMK may, at its option, offer, provide, and enter into any
24
      potential forbearance agreement, loan modification, refinance agreement, or other loan
25
      workout/loss mitigation agreement with Debtor and may contact the Debtor via telephone or
26
      written correspondence to offer such an agreement, which shall be non-recourse unless included

                                                                         HACKER & WILLIG, INC., P.S.
     ORDER GRANTING HERITAGE BANK’S MOTION TO                                    ATTORNEYS AT LAW
                                                                             520 Pike Street, Suite 2500
     PROCEED WITH RECEIVERSHIP - 3                                           Seattle, Washington 98101
                                                                              Telephone (206) 340-1935

      Case 20-11541-CMA        Doc 83    Filed 09/18/20     Ent. 09/18/20 15:02:02      Pg. 3 of 4
 1     in a reaffirmation agreement. It is further

 2            ORDERED that upon receiving relief from stay as to any portion of the College Street

 3     Property as outlined above, pursuant to 11 U.S.C. § 554(b), the College Street Property is hereby

 4     abandoned. And it is further

 5            ORDERED that that the fourteen-day time frame set forth in FRBP 4001(a)(3) shall be,

 6     and hereby is waived and that the order shall be in full force and effect upon signature.

 7

 8                                            /// End of Order ///

 9     Presented by:

10     HACKER & WILLIG, INC., P.S.

11     /s/Arnold M. Willig_______
12
       Arnold M. Willig, WSBA #20104
       Elizabeth H. Shea, WSBA #27189
13     Charles L. Butler, III, WSBA #36893
       Attorneys for Petitioner
14
       BRMK Lending, LLC
15

16     Stipulated to and Approved by:
17
       BOUNTIFUL LAW, PLLC
18

19     /s/Brad Puffpaff_______
       Brad Puffpaff, WSBA #46434
20     Attorneys for Debtor
21

22

23

24

25

26



                                                                         HACKER & WILLIG, INC., P.S.
     ORDER GRANTING HERITAGE BANK’S MOTION TO                                    ATTORNEYS AT LAW
                                                                             520 Pike Street, Suite 2500
     PROCEED WITH RECEIVERSHIP - 4                                           Seattle, Washington 98101
                                                                              Telephone (206) 340-1935

      Case 20-11541-CMA        Doc 83    Filed 09/18/20     Ent. 09/18/20 15:02:02      Pg. 4 of 4
